DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-16 are allowed over the prior art of record.
Independent claim 2 is allowed since the claim recites an electronic device, comprising: a touch screen display; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: displaying a plurality of interface objects on the touch screen display, including a first interface object at a first location and a second interface object at a second location; while displaying the plurality of interface objects, detecting activation of an edit affordance; in response to activation of the edit affordance, concurrently displaying: an operation affordance in a first portion of the first interface object, wherein the operation affordance has a first form corresponding to the operation affordance being activated; and a move affordance in a second portion of the first interface object; detecting contact with the touch screen display on the first interface object; and in response to detecting the contact with the touch screen display: in accordance with a determination that the detected contact on the first interface object corresponds to a location at the operation affordance in the first portion, displaying the operation affordance in a second form visually distinct from the first form, wherein the second form corresponds to the operation affordance being deactivated; and in accordance with a determination that the detected contact with the touch screen display corresponds to a location at the move affordance in the second portion and the detected contact includes movement from the first location to the second location, moving the first interface object from the first location to the second location on the touch screen display.
Claims 3-6 are allowed as being dependent on aforementioned independent claim 2.
Independent claim 7 is allowed since the claim recites a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a touch screen display, the one or more programs including instructions for: displaying a plurality of interface objects on the touch screen display, including a first interface object at a first location and a second interface object at a second location; while displaying the plurality of interface objects, detecting activation of an edit affordance; in response to activation of the edit affordance, concurrently displaying: an operation affordance in a first portion of the first interface object, wherein the operation affordance has a first form corresponding to the operation affordance being activated; and a move affordance in a second portion of the first interface object; detecting contact with the touch screen display on the first interface object; and in response to detecting the contact with the touch screen display: in accordance with a determination that the detected contact on the first interface object corresponds to a location at the operation affordance in the first portion, displaying the operation affordance in a second form visually distinct from the first form, wherein the second form corresponds to the operation affordance being deactivated; and in accordance with a determination that the detected contact with the touch screen display corresponds to a location at the move affordance in the second portion and the detected contact includes movement from the first location to the second location, moving the first interface object from the first location to the second location on the touch screen display.
Claims 8-11 are allowed as being dependent on aforementioned independent claim 7.
Independent claim 12 is allowed since the claim recites a method, comprising: at an electronic device with a touch screen display: displaying a plurality of interface objects on the touch screen display, including a first interface object at a first location and a second interface object at a second location; while displaying the plurality of interface objects, detecting activation of an edit affordance; in response to activation of the edit affordance, concurrently displaying: an operation affordance in a first portion of the first interface object, wherein the operation affordance has a first form corresponding to the operation affordance being activated; and a move affordance in a second portion of the first interface object; detecting contact with the touch screen display on the first interface object; and in response to detecting the contact with the touch screen display: in accordance with a determination that the detected contact on the first interface object corresponds to a location at the operation affordance in the first portion, displaying the operation affordance in a second form visually distinct from the first form, wherein the second form corresponds to the operation affordance being deactivated; and in accordance with a determination that the detected contact with the touch screen display corresponds to a location at the move affordance in the second portion and the detected contact includes movement from the first location to the second location, moving the first interface object from the first location to the second location on the touch screen display.
Claims 13-16 are allowed as being dependent on aforementioned independent claim 12.
None of the prior art of record, alone or in combination, discloses or suggests all the limitations of the independent claims as well as in response to detecting the contact with the touch screen display: in accordance with a determination that the detected contact on the first interface object corresponds to a location at the operation affordance in the first portion, displaying the operation affordance in a second form visually distinct from the first form, wherein the second form corresponds to the operation affordance being deactivated; and in accordance with a determination that the detected contact with the touch screen display corresponds to a location at the move affordance in the second portion and the detected contact includes movement from the first location to the second location, moving the first interface object from the first location to the second location on the touch screen display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694